Title: From George Washington to Meshech Weare, 28 September 1782
From: Washington, George
To: Weare, Meshech


                  
                     
                     SirHead Quarters 28th Septr 1782
                  
                  By repeated Information from N. York, the Enemy have in contemplation an Attack either upon the ships of his most Christian Majesty at Boston, or those at Portsmouth—or perhaps both—Those at Portsmouth being in the most defenceless situation, may perhaps ingage their attention.  These reports may be groundless, but it nevertheless behoves us to be ready to give our generous Ally every Assistance in our power, should there be occasion.
                  I would therefore wish you to warn the Militia in the neighbourhood of portsmouth to be ready to turn out at a moments warng at the appearance of an Enemy upon the Coast.
                  I had some time ago made a similar request to the Governor of the State of Massachusetts.  With great regard & Respect I am Sir Your most Obedient & Most humble Servant
                  
                     Go: Washington
                     
                  
               